Opinion issued April 21, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00206-CV
———————————
IN RE G.B.A., Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator, G.B.A., complains that the trial court
(1) refused to rule on relator’s motion for recusal and (2) failed to dismiss
the underlying suit affecting the parent-child relationship.[1]  
We deny the petition for writ of
mandamus.  All outstanding motions are
dismissed as moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
 




[1]
          The underlying case is In the Interest of G.T.A., No.
2009-06989J in the 314th District Court of Harris County, Texas.